Citation Nr: 1111684	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as due to the Veteran's service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The RO in Reno, Nevada currently holds jurisdiction over the claim.  This matter was remanded in October 2009 and June 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination, obtaining an opinion regarding the Veteran's secondary service connection claim and by attempting to obtain treatment records from Michael O'Callaghan Federal Hospital.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at an August 2009 video conference hearing.  A transcript is of record.


FINDING OF FACT

A right shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, arthritis was not manifested within the first post service year, and the current right shoulder disability is not otherwise shown to be related to service or proximately due to service-connected low back strain.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service nor is a right shoulder disability proximately due to or the result of the Veteran's service-connected low back strain.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection on a direct and secondary basis, and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in June 2008 and August 2008, subsequent to the November 2007 adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection on a direct and secondary basis, and the relative duties of VA and the claimant to obtain evidence.

While the June 2008 and August 2008 notices were not provided prior to the November 2007 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a July 2008 statement of the case (following the provision of notice in June 2008) and in May 2009, March 2010 and August 2010 supplemental statements of the case (following the provision of notice in June 2008 and August 2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA and service treatment records (STRs); assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in October 2007, February 2009, February 2010 and July 2010; and afforded the Veteran the opportunity to give testimony at a Board video conference hearing in August 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The Veteran seeks entitlement to service connection for a right shoulder disability on a direct basis or, alternatively, as proximately due to service-connected low back strain.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   


Analysis

An April 2007 VA treatment record shows that the Veteran reported being injured in 1964 when he was lifting concrete blocks above his head to build a wall, feeling a tearing sensation, and having an inability to abduct his right shoulder since the injury.

On VA examination in February 2009, the Veteran described feeling a sharp pulling sensation in the right shoulder girdle/neck area during the alleged in service injury, but that these symptoms were not evaluated due to the severity of a low back injury.

When the Veteran appeared at the August 2009 video conference hearing, he testified that he had injured his shoulder in service when hauling wall lockers to an upstairs location.  He reportedly complained about his right shoulder when he was treated at a hospital.  The Veteran further testified that he was subsequently hospitalized for his shoulder after sweeping out a parking lot with a big wide broom.  

The Board acknowledges that the Veteran's assertion of continued symptomatology since active service is competent.  Unfortunately, the Board finds that the Veteran's allegations of inservice injury with persistent and recurrent symptoms of a right shoulder disability since service are not credible, as these current allegations are not consistent or reliable when viewed against the entire evidentiary record.

For example, the Veteran's STRs are silent for any complaints of, treatments of, or diagnosis of a right shoulder disability.  The Veteran did incur injury to the low back area in June 1964 after lifting a heavy object at work, resulting in 24 days of hospitalization over two separate time periods.  All findings pertained to the lumbar spine region, and these records do not reflect any lay or medical evidence of right shoulder.  As a result of low back strain, the Veteran was placed on temporary profile.

At the time of his September 1969 separation examination, the Veteran reported a history of back trouble, but specifically denied a history of a "PAINFUL OR 'TRICK' SHOULDER."  He further described his present health, in his own words, as follows: "Good health.  I have had some trouble with my back since I injured it."  Clinical examination demonstrated normal strength and range of motion of the upper extremities as well as a normal clinical evaluation of the spine. 

Overall, the Veteran's STRs provide strong evidence against this claim, failing to reflect injury or symptomatology involving his right shoulder.  

Notably, the September 1969 clinical findings of normal strength and range of motion of the upper extremities contradict the Veteran's current assertions that he was unable to abduct his shoulder more than 90 degrees since the alleged in service lifting injury.  Furthermore, the Veteran's own statements in service denying a history of a painful or trick right shoulder completely contradict his current assertions.

As a general matter, the Veteran's statements on his separation examination are entitled to great probative weight as they were made contemporaneous in time to the events in question.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Furthermore, they bear an indicia of reliability as they were made in the context of seeking a proper evaluation of his then state of physical fitness.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Post service, the Veteran appeared at an RO hearing in August 1974 wherein he described his in service lifting injury as resulting in a tear of his back and persistent low back pain thereafter.  The Veteran did not suggest incurring injury to the right shoulder, or report any pertinent symptomatology.

On his initial VA C&P examination in September 1974, the Veteran again reported a lifting injury in service which resulted in a sensation of a "tear in his back."  The Veteran also reported multiple symptoms involving his legs, knees, feet and headaches but did not voice any complaints regarding his right shoulder.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board notes that his post service employment included cabinet making, clerical worker and maintenance man.  Examination did not disclose any right shoulder disability. 

Overall, the Veteran's initial post service statements reporting an in service injury to the low back region are consistent with the STRs.  His current assertions of in service injury that occurred in the right shoulder are not consistent with the STRs or his prior statements contemporaneous to his discharge from service.  Furthermore, the Veteran's occupation as a cabinet maker is not consistent with his current assertions of a right shoulder disability being manifested by an inability to abduct the shoulder greater than 90 degrees since service.

Overall, the post service evidentiary record first reflects the Veteran's report of right shoulder in 2005, which is approximately 36 years following his discharge from service and 40 years following the alleged injury.  This time factor alone subjects the current allegations to inaccuracies based upon recollection of events which occurred many, many years ago.  

The Board further notes that medical opinion of record, dated February 2009, indicated that it was "not conceivable" that the Veteran could have incurred right shoulder rotator cuff injuries to the suprasinatus and infraspinatus tendons in 1964, and remain asymptomatic and not sought any treatment until 2005.

In totality, the Veteran's own statements regarding injury and symptomatology in service are contradictory and inconsistent.  The Board finds that the Veteran's statements contemporaneous in time to service and immediately thereafter, which specifically denied any right shoulder disability upon separation and reported the injury as occurring in the low back region, to be consistent with the entire evidentiary record and more reliable testimony in this case.  His current assertions, which contradict prior statements and are made decades after the events in question, are not deemed reliable or persuasive in light of the entire evidentiary record.  This significant disparity of the Veteran's statements, overall, impeaches the reliability of all of his testimony including the alleged right shoulder injury and symptomatology.

Thus, the Board finds that the most credible lay evidence demonstrates that the Veteran did not incur injury to the right shoulder as claimed, and has not experienced persistent and/or recurrent symptoms of right shoulder since service.

With respect to the post service medical evidence, the Veteran was first evaluated for right shoulder in September 2005, which is a factor for consideration in this claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The post service medical record includes a June 2007 VA treatment record entry noting that a magnetic resonance imaging (MRI) shows a tear in infraspinatus and supraspinatus tendons and that the Veteran has had pain and problems lifting since early 1960's when he was in service.  A VA staff physician opined that it is more likely than not that the Veteran's right shoulder pain is related to service.

The post service medical record also includes an February 2008 primary care note which provided the following assessment:

ROTATOR CUFF TEARS:  WILL REFER TO ORTHO FOR EVAL.  IN MY OPINION, THE TEARS OF THE INFRASPINATUS AND S[UP]RASPINATOUS TENDONS AND RIGHT ACROMIOCLAVICULAR DJD ARE MORE LIKELY THAN NOT RELATED TO HIS MILITARY SERVICE AND PROBABLY OCCURRED AT THE SAME TIME AS HIS LOW BACK PAIN/STRAIN AS A DIRECT RESULT OF HIS ACTIVE DUTY.

In evaluating statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

The June 2007 and February 2008 clinical assessments appear to be based on the Veteran's allegations of injury to the right shoulder in service as well as an alleged history of the inability to abduct the right shoulder past 90 degrees since service.  The Board has rejected this alleged factual history, lessening the probative value of the examiner's conclusions.  Reonal, 5 Vet. App. at 461.  The lack of STR review by this clinician is also significant, as the Veteran specifically denied a history of a painful or trick right shoulder upon separation from service and the February 2009 VA examiner found that the Veteran's allegations of such an injury without treatment for decades were inconceivable on a medical basis.

Furthermore, the examiner, who the Veteran had seen in February 2008, offers no supporting rationale for the conclusion and further uses the term "possibly" which provides a speculative aspect to the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

With respect to a secondary service connection theory, the Veteran was afforded VA examinations in October 2007, February 2009 and February 2010.  However, the VA examiners did not provide opinions as to whether the Veteran's current right shoulder disability is aggravated by, proximately due to, or the result of the Veteran's service-connected low back strain.  As a result, the Board remanded the claim in October 2009 and June 2010, respectively, for additional development.  

After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner in July 2010 stated that there is no causal relationship with the Veteran's L-spine and his right shoulder joint.  The VA examiner noted that the Veteran has not used any ambulatory aids to induce chronic pressure on his arms and shoulder.  She further noted that the Veteran does not have antalgic gait to cause chronic swaying of his arms.  The VA examiner mentioned that from 1964 to 2007, the Veteran's records were silent for any right shoulder disability.  

The Board has also considered the Veteran's own personal opinions.  Determining the etiology of a right shoulder disability generally requires medical knowledge.  See Barr, 21 Vet. App. 303.  As indicated above, the Veteran's allegations of inservice injury followed by persistent and recurrent symptoms of disability are not deemed credible.  To the extent his personal opinion as to etiology holds any probative value, it is greatly outweighed by the medical examiner opinions of record which rely upon greater expertise and training to speak to the issues at hand.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.



ORDER

Entitlement to service connection for a right shoulder disability, to include as due to the Veteran's service-connected low back strain, is denied.





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


